DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “resistive layers are floating” in claim 5 is a relative term which renders the claim indefinite. The term “floating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is unclear how a resistive layer is floating.
The term “a defined minimum spacing” in claim 7 is a relative term which renders the claim indefinite. The term “a defined minimum spacing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is unclear how one determines and/or defines minimum spacing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohata et al., EP 0450648.
Regarding claim 1, Ohata teaches (see at least figures 1A and 1B, its corresponding passages col. 3, line 34 to col. 6, line 9) an apparatus, comprising:
a dielectric (11; figure 1B), and
a set of thin-film resistors (R1 to R4) arranged in a row extending in a first direction on the dielectric layer, wherein a first subset of one or more thin-film resistors of the set (R1) has a first length in a second direction substantially orthogonal to the first direction, and wherein a second subset of one of one or more thin-film resistors of the set (R2) has a second length in the second direction, the second length being different than the first length.
Regarding claim 2, Ohata teaches the substantial alignment of the resistors in the first direction (see figure 1A of Ohata).

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naylor, US Pat. 5,969,658.
Regarding claim 1, Naylor teaches (see at least figures 2-3 and its corresponding passages col. 5, line20 to col., 6, line 65) a device with two subsets of thin-film resistors (R, R’), wherein 
Regarding claim 2, Naylor teaches the substantial alignment of the resistors in the first direction (see figure 3).
Regarding claims 3 and 4, Naylor teaches one or more resistors spaced from the second subset in the second direction, and aligned in the first direction; see figure 3 of Naylor, leftmost items 32 in region R’ substantially aligning with the right edge of the leftmost resistors 31 in the region R.  
Regarding claim 5, Naylor teaches the resistive material layers “floating” (see the 112(b) rejection above) over a substrate.  
Regarding claim 6, Naylor teaches a supply voltage (see figure 2 of Naylor).
Regarding claim 7, Naylor teaches the gaps having a minimum spacing.   
Regarding claim 8, Naylor teaches (see figure 3) first set (e.g. left column resistors 32) separated from second subset (middle column of resistors 32) in the second subset (R’) by gaps; and second set (e.g. right column of resistors 32) separated from the second subset (middle column) by gaps. 
Regarding claims 9 and 10, Naylor teaches the resistors (32) substantially aligns with boundaries of the resistors (31) in the first subset (R).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naylor in view of Beach et al., US Pub. 2006/0238292.
Regarding claim 11, Naylor teaches the claimed invention except for having one more dummy resistors on opposite sides of the thin-film resistor.
Beach teaches a resistive apparatus, wherein dummy resistors (R1, R6; see paragraph 0024) are used on opposite sides of the resistor unit for the purpose of reducing and/or eliminating “edge effects” on the total resistance.  
It would have been obvious to one skilled in the art before the effective filing of the current invention to have combined the teachings of Beach with Naylor, since adding on dummy resistors, as taught by Beach, reduces and eliminates the edge effects for the resistor device of Naylor, thus improving the resistor performance.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833